Undercofler, Presiding Justice,
dissenting.
Orkin made an incriminating statement over a telephone. The telephone was tapped. The application for the telephone tap warrant did not name Orkin. The state had probable cause to believe Orkin was engaged in criminal activity and Orkin was a primary target of the telephone tap. Not naming him excludes the intercepted statement from evidence. United States v. Donovan, -U. S.-(97 SC 658, 50 LE2d 652).
I am authorized to state that Chief Justice Nichols joins in this dissent.